DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 1 September 2021 has been entered.
Claims 15 and 16 are new.  Claims 1-15 are pending examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “[p]reservative composition comprising as only active ingredients, at least two extract selected from: oak extract, wherein said oak extract is obtained from bark, grape seed extract, green tea extract” renders the claim indefinite.  It is unclear if the 
Regarding claim 6, the recitation “wherein in preserved food the oak extract ranges between 1 and 1000 mg/kg” renders the claim indefinite.  Claim 1 is directed to a preservative composition and not a method of using the preservative composition.  It is not clear how the limitation further limits claim 1.
Regarding claim 7, the recitation “wherein in preserved food the grape seed extract ranges between 1 and 1000 mg/kg” renders the claim indefinite.  Claim 1 is directed to a preservative composition and not a method of using the preservative composition.  It is not clear how the limitation further limits claim 1.
Regarding claim 8, the recitation “wherein in preserved food the green tea extract ranges between 1 and 1000 mg/kg” renders the claim indefinite.  Claim 1 is directed to a preservative composition and not a method of using the preservative composition.  It is not clear how the limitation further limits claim 1.
Regarding claim 9, the recitation “comprising an acceptable excipient and/or carrier” renders the claim indefinite because it is not clear what properties define an “acceptable excipient and/or carrier” in the context of a preservative composition.
claim 10, the recitation “adding composition comprising, as only active ingredient, at least two extract selected from oak extract, grape seed extract, green tea extract” renders the claim indefinite.  It is unclear if the oak extract, grape seed extract and green tea extract must only perform as “active ingredients” or if the composition only comprises oak extract, grape seed extract and green tea extract as active ingredients.  Note, in the context of the claims, it is not clear what characteristics are encompassed by the term “active.”  With respect to the prior art, a composition comprising at least two of the claimed extracts will meet the limitation of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 4, 5, 9-11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nedamani et al. (“Evaluation of antioxidant interactions in combined extracts of green tea (Camellia sinensis), rosemary (Rosmarinus officinalis) and oak fruit (Quercus branti)”, J. Food Sci. Technol. 52(7), (July 2015), pp. 4565-4571).
Regarding claims 1, 2 and 15, Nedamani et al. disclose a composition for preventing oxidation in food systems (i.e. preservative composition) comprising a combination of rosemary extract, green tea extract and oak fruit extract (Abstract, p. 4565-4566/Introduction, p. 4570/Figure 4).  
While claim 1 requires that the oak extract is obtained from bark, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP §2133 I).  In this case, there is no evidence on the record demonstrating that a preservative composition comprising an oak extract obtained from bark versus an oak extract from oak fruit, would result in a preservative with differing properties.
With respect to claim 15 which is directed to a preservative composition consisting essentially of at least two extracts selected from oak extract, grape seed and green tea extract with the proviso that when at least two extracts are grape see extract and green tea extract the compositions also comprise oak extract, the transitional phrase “consisting essentially of” is construed as equivalent to “comprising.”  Here, the additional material disclosed by Nedamani et al, rosemary, is not considered to materially affect the basic and novel characteristic of the claimed invention, i.e. a composition useful in food preservation, specifically to reduce lipid peroxidation process in food substrates liable to oxidation (see MPEP §2111.03).  Rosemary, like green tea and oak extract comprise phenols and have high antioxidant capacity (see Nedamani et al. page 4567/Table 1, Fig. 1). 
Regarding claims 4 and 5, Nedamani et al. disclose all of the claim limitations as set forth above.  Given Nedamani et al. disclose extracts of green tea, it necessarily follows that the 
Regarding claim 9, Nedamani et al. disclose all of the claim limitations as set forth above.  Nedamani et al. disclose the combined rosemary extract, green tea extract and oak fruit extract in a carrier of methanol (p. 4566/Materials and methods).
 Regarding claims 10, 11 and 16, Nedamani et al. disclose a method of preventing oxidation (i.e. preserving) of soybean oil comprising the addition of a combination of rosemary, green tea and oak fruit extracts to soybean oil (p. 4567/Materials and methods/Antioxidant activity in soy bean oil, Figures 4 and 6-7).  Nedamani et al. disclose that the combination of green tea, rosemary and oak fruit extract are appropriate substitutes for the synthetic antioxidant BHT (p. 4570-4571/Conclusions).
With respect to claim 16 which requires a step of adding a preservative composition consisting essentially of at least two extracts selected from oak extract, grape seed and green tea extract, the transitional phrase “consisting essentially of” is construed as equivalent to “comprising.”  Here, the additional material disclosed by Nedamani et al, rosemary, is not considered to materially affect the basic and novel characteristic of the claimed invention, i.e. a composition useful in food preservation, specifically to reduce lipid peroxidation process in food substrates liable to oxidation (see MPEP §2111.03).  Rosemary, like green tea and oak extract comprise phenols and have high antioxidant capacity (see Nedamani et al. page 4567/Table 1, Fig. 1). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nedamani et al. (“Evaluation of antioxidant interactions in combined extracts of green tea (Camellia sinensis), rosemary (Rosmarinus officinalis) and oak fruit (Quercus branti)”, J. Food Sci. Technol. 52(7), (July 2015), pp. 4565-4571) as applied to claim 10, and further in view of Sebranek, et al. (“Comparison of a natural rosemary extract and BHA/BHT for relative antioxidant effectiveness in pork sausage”, Meat Science, 69, (2005), pp. 289-296).
Regarding claims 12 and 13, Nedamani et al. disclose all of the claim limitations as set forth above.  While Nedamani et al. disclose the addition of a combination of rosemary, green tea and oak fruit extracts to soybean oil (i.e. a food product), the reference does not disclose the addition to meat-based food.
Sebranek et al. teach that all processed meat utilize antioxidants to control oxidative changes (p. 289/1. Introduction).  Sebranek et al. teach it was known to add natural antioxidants including rosemary extract to pork sausage (Abstract).
Nedamani et al. and Sebranek et al. are combinable because they are concerned with the same field of endeavor, namely, natural antioxidants for food.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added the natural antioxidant combination of Nedamani et al. to processed meat, including pork sausage, as taught by Sebranek et al., with the expectation that the combination would have the same effect as rosemary extract alone.    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nedamani et al. (“Evaluation of antioxidant interactions in combined extracts of green tea (Camellia sinensis), rosemary (Rosmarinus officinalis) and oak fruit (Quercus branti)”, J. Food Sci. Technol. 52(7), (July 2015), pp. 4565-4571) as applied to claim 10, and further in view of Nanditha et al. (“Antioxidants in Bakery Products: A Review”, Critical Reviews in Food Science and Nutrition, Volume 49, 2008, Abstract only).
Regarding claim 14, Nedamani et al. disclose all of the claim limitations as set forth above.  While Nedamani et al. disclose the addition of a combination of rosemary, green tea and oak fruit extracts to soybean oil (i.e. a food product), the reference does not disclose the addition to sweet and savory baked goods and preserves.
Nanditha et al. teach that since ancient times it has been in practice to use antioxidants in foods (Abstract).  Nanditha et al. teach there is an increasing demand for the use of natural antioxidants in foods, especially in baker products (Abstract).  Nanditha et al. teach that natural antioxidants are found to be effective in enhancing the shelf life of bakery products (Abstract).
Nedamani et al. and Nanditha et al. are combinable because they are concerned with the same field of endeavor, namely the use of natural antioxidants in food.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added the natural antioxidant combination of Nedamani et al. to bakery products, as taught by Nanditha et al., with the expectation that the combination would have the same effect as other known natural antioxidants.    

 Claims 1-5, 9-11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nedamani et al. (“Evaluation of antioxidant interactions in combined extracts of green tea (Camellia sinensis), rosemary (Rosmarinus officinalis) and oak fruit (Quercus branti)”, J. Food Sci. Technol. 52(7), (July 2015), pp. 4565-4571) in view of Andrenšek et al. (“Antimicrobial and antioxidative enrichment of oak (Quercu robur) bark by rotation planar extraction using ExtraChrom®”, International Journal of Food Microbiology, 92, (2004), pp. 181-187).
Regarding claims 1, 2 and 15, Nedamani et al. disclose a composition for preventing oxidation in food systems (i.e. preservative composition) comprising a combination of rosemary extract, green tea extract and oak fruit extract (Abstract, p. 4565-4566/Introduction, p. 4570/Figure 4).  
While Nedamani et al. disclose an oak fruit extract, the reference is silent with respect to an oak extract obtained from bark. 
Andrenšek et al. teach an oak (Quercus robur) extract (pp. 181/Abstract, Introduction).  Andrenšek et al. teach that the oak bark extract exhibits antimicrobial and antioxidative properties (p. 181/Abstract, p. 184-186/Results and discussion).  
Nedamani et al. and Andrenšek et al. are combinable because they are concerned with the same field of endeavor, namely, antioxidant compositions comprising oak extracts.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used an oak bark extract, as taught by Andrenšek et al., as an oak extract in the composition of Nedamani et al. because it is known to exhibit the same antioxidant properties as oak fruit extract.  
With respect to claim 15 which is directed to a preservative composition consisting essentially of at least two extracts selected from oak extract, grape seed and green tea extract with the proviso that when at least two extracts are grape see extract and green tea extract the compositions also comprise oak extract, the transitional phrase “consisting essentially of” is construed as equivalent to “comprising.”  Here, the additional material disclosed by Nedamani et al, rosemary, is not considered to materially affect the basic and novel characteristic of the see MPEP §2111.03).  Rosemary, like green tea and oak extract comprise phenols and have high antioxidant capacity (see Nedamani et al. page 4567/Table 1, Fig. 1). 
Regarding claim 3, modified Nedamani et al. disclose all of the claim limitations as set forth above.  Given Andrenšek et al. teach oak bark extract, it necessarily follows that the extract would contain the claimed total polyphenol content.
Regarding claims 4 and 5, modified Nedamani et al. disclose all of the claim limitations as set forth above.  Given Nedamani et al. disclose extracts of green tea and grape seed, it necessarily follows that they would exhibit the claimed phenolic components and respective amounts. 
Regarding claim 9, modified Nedamani et al. disclose all of the claim limitations as set forth above.  Nedamani et al. disclose the combined rosemary extract, green tea extract and oak fruit extract in a carrier of methanol (p. 4566/Materials and methods).
Regarding claims 10, 11 and 16, modified Nedamani et al. disclose a method of preventing oxidation (i.e. preserving) of soybean oil comprising the addition of a combination of rosemary, green tea and oak fruit extracts to soybean oil (p. 4567/Materials and methods/Antioxidant activity in soy bean oil, Figures 4 and 6-7).  Nedamani et al. disclose that the combination of green tea, rosemary and oak fruit extract are appropriate substitutes for the synthetic antioxidant BHT (p. 4570-4571/Conclusions).
With respect to claim 16 which requires a step of adding a preservative composition consisting essentially of at least two extracts selected from oak extract, grape seed and green tea extract, the transitional phrase “consisting essentially of” is construed as equivalent to see MPEP §2111.03).  Rosemary, like green tea and oak extract comprise phenols and have high antioxidant capacity (see Nedamani et al. page 4567/Table 1, Fig. 1). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nedamani et al. (“Evaluation of antioxidant interactions in combined extracts of green tea (Camellia sinensis), rosemary (Rosmarinus officinalis) and oak fruit (Quercus branti)”, J. Food Sci. Technol. 52(7), (July 2015), pp. 4565-4571) in view of Andrenšek et al. (“Antimicrobial and antioxidative enrichment of oak (Quercu robur) bark by rotation planar extraction using ExtraChrom®”, International Journal of Food Microbiology, 92, (2004), pp. 181-187) as applied to claim 10, and further in view of Sebranek, et al. (“Comparison of a natural rosemary extract and BHA/BHT for relative antioxidant effectiveness in pork sausage”, Meat Science, 69, (2005), pp. 289-296).
 Regarding claims 12 and 13, modified Nedamani et al. disclose all of the claim limitations as set forth above.  While Nedamani et al. disclose the addition of a combination of rosemary, green tea and oak extracts to soybean oil (i.e. a food product), the reference does not disclose the addition to meat-based food.
Sebranek et al. teach that all processed meat utilize antioxidants to control oxidative changes (p. 289/1. Introduction).  Sebranek et al. teach it was known to add natural antioxidants including rosemary extract to pork sausage (Abstract).
.    

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nedamani et al. (“Evaluation of antioxidant interactions in combined extracts of green tea (Camellia sinensis), rosemary (Rosmarinus officinalis) and oak fruit (Quercus branti)”, J. Food Sci. Technol. 52(7), (July 2015), pp. 4565-4571) in view of Andrenšek et al. (“Antimicrobial and antioxidative enrichment of oak (Quercu robur) bark by rotation planar extraction using ExtraChrom®”, International Journal of Food Microbiology, 92, (2004), pp. 181-187) as applied to claim 10, and further in view of Nanditha et al. (“Antioxidants in Bakery Products: A Review”, Critical Reviews in Food Science and Nutrition, Volume 49, 2008, Abstract only).
Regarding claim 14, modified Nedamani et al. disclose all of the claim limitations as set forth above.  While Nedamani et al. disclose the addition of a combination of rosemary, green tea and oak fruit extracts to soybean oil (i.e. a food product), the reference does not disclose the addition to sweet and savory baked goods and preserves.
Nanditha et al. teach that since ancient times it has been in practice to use antioxidants in foods (Abstract).  Nanditha et al. teach there is an increasing demand for the use of natural 
Nedamani et al. and Nanditha et al. are combinable because they are concerned with the same field of endeavor, namely the use of natural antioxidants in food.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added the natural antioxidant combination of modified Nedamani et al. to bakery products, as taught by Nanditha et al., with the expectation that the combination would have the same effect as other known natural antioxidants.    
Response to Arguments
Applicants’ arguments filed 1 September 2021 have been fully considered but they are not persuasive. 
Applicants note “the presence of the transitional phrase “consisting essentially of” limits the scope of the claims to the specified material or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.”  Applicants submit “the presently claimed invention is directed to a composition with only the following ingredients: oak bark extract and grape seed extract; or oak bark extract and green tea extract; or oak bark extract and green tea extract and grape seed extract.  Applicants argue “rosemary extract would materially affect the basic and novel characteristics of the invention presently claimed.”  
Applicants are directed to the grounds of rejection set forth under 35 U.S.C. 103 above.  Here, the transitional phrase “consisting essentially of” is construed as equivalent to “comprising.”  The additional material disclosed by Nedamani et al, rosemary, is not considered to materially affect the basic and novel characteristic of the claimed invention, i.e. a composition useful in food preservation, specifically to reduce lipid peroxidation process in food substrates liable to oxidation (see MPEP §2111.03).  Rosemary, like green tea and oak extract comprise phenols and have high antioxidant capacity (see Nedamani et al. page 4567/Table 1, Fig. 1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796